 
 
INVENTORY CONSIGNMENT AGREEMENT
 
     This INVENTORY CONSIGNMENT AGREEMENT (this “Agreement”) is hereby entered
into and effective as of December 1, 2008 (the "Effective Date") by and between
Bridgeland Trading Ltd. ("Consignor"), a company incorporated under the laws of
Hong Kong, having an address at Suites 1601-1603, Kinwick Center, 32 Hollywood
Road, Central Hong Kong, and Parco Sino-Can Science Technology Inc.
(“Consignee”), a company incorporated under the laws of China having an office
at Suite 909, Everlasting Plaza, 39 Anding Road, Chaoyang District, Beijing
1000029, PRC.


WHEREAS, Bridgeland is engaged in the supply of pharmaceutical products as a
result of its  Inventory Consignment Agreement with Gamma Pharmaceuticals, Inc.
(the “Gamma Agreement”) and wishes to provide Parco with rights to package,
promote, sell and distribute certain of its products in the Territory on a
Consignment basis;


WHEREAS, Parco is in the business of packaging, marketing and distributing a
number of products, for companies doing business in China and elsewhere,
including pharmaceutical products in the Territory as herein defined.


WHEREAS, Parco desires to market and sell certain of Bridgeland's products as
consigned to Bridgeland pursuant to the terms and conditions of the Gamma
Agreement, in the Territory, on a Consignment basis, the “Consigned
Merchandise,” which includes, but is not limited to various pharmaceutical
products including but not limited to Multi-Flavored Gumdrops, Swirl Gummy
Bears, Multi-Flavored gummy Bears, Orange Gumdrops, as further described in
Schedule A, attached hereto.


 
WHEREAS, Pursuant to this Agreement Consignor and Consignee desire that
Consignee sell the Consigned Merchandise pursuant to a consignment arrangement,
the terms of which are set forth below. The use of the words “hereof,” “hereto”
and “herein” shall refer to this Agreement, as supplemented by such Schedules as
the parties agree upon.


NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
 
Statement of Agreement
 
     The parties hereto agree as follows:
 
     1. Definitions.
 
     (a) “Consignee Locations” has the meaning set forth in Section 3.
 
     (c) “Consigned Merchandise” has the meaning set forth in the Background
Statement.
 
     (d) “Consignment Payment” has the meaning set forth in Section 8.
 
     (e) “Consignment Sale” has the meaning set forth in Section 2(a)(i).
 
     (f) “Minimum Consignment Payment” has the meaning set forth in
Section 8(c).
 
1

--------------------------------------------------------------------------------


     (g) “Net Sales” shall mean, with respect to a Consignment Sale, the gross
amount invoiced by or on behalf of Consignee for that Consignment Sale sold to
third parties in bona fide, arm’s length transactions, less customary
deductions, determined in accordance with Consignee’s standard accounting
methods as generally and consistently applied by Consignee, to the extent
included in the gross invoiced sales price of any Consignment Sale and otherwise
directly paid or incurred by Consignee or distributors with respect to the sale
of such a Consignment Sale, including: (i) applicable sales credits (as
described below), (ii) payments or rebates incurred pursuant to federal, state
and local government (or agency thereof) programs, including Medicare and
Medicaid rebates, (iii) costs for transit insurance, freight, handling or other
transportation billed to customers to the extent included in the invoiced price,
(iv) sales, use or excise taxes included in the invoiced price, and (v) any
applicable importation tax or comparable tax. Applicable sales credits include
credits or discounts deducted from the sales price for: (A) customer returns,
returned goods allowances, rejected goods and damaged goods not covered by
insurance, (B) cash or terms discounts, (C) direct to customer discount or
customer rebate programs, including coupons, (D) third party rebates and
chargebacks, (E) trade show discounts and stocking allowances, (F) price
adjustments on customer inventories following price changes, (G) product
recalls, (H) deductions due for discount card programs, (I) amounts credited for
uncollectible amounts on previously sold products and (J) as agreed by Consignor
and Consignee in writing, other specifically identifiable amounts included in
gross sales of Consigned Merchandise that were or ultimately will be credited
and that are substantially similar to those listed above.
 
     (k) “Ordered Inventory” has the meaning set forth in Section 4.
     
     (l) “License” means the   rights in and to the Regulatory Approvals for the
Product and under its Intellectual Property rights associated with the Product
as received and set forth in the Gamma Agreement, to import, market, use,
manufacture, have manufactured, promote, distribute and sell the Product in the
Territory. The foregoing license shall include the right for Parco to
appoint sub-contractors to market, distribute and sell the Product within the
Territory. The license granted under this Section 1 is subject to a license
retained by Bridgeland to develop Product pursuant to this Agreement and subject
to a license as set forth in the Gamma Agreement.
 
    (m) “Term” means the period beginning on the date hereof and continuing
until the expiration or termination of this Agreement pursuant to the terms and
conditions herein.
 
     2. Delivery; Title to Consigned Merchandise.
 
     (a) The following provisions of this Section 2(a) are subject in their
entirety to the provisions of Section 2(b) hereof:
 
     (i) Consignor shall, pursuant to the terms of this Agreement deliver to
Consignee the Consigned Merchandise constituting finished product inventory in
bulk, for packaging and distribution for sale to any third party (a “Consignment
Sale”).
 
     (ii) Consignor shall at all times retain title to all Consigned
Merchandise, and Consignee agrees to hold the Consigned Merchandise as
Consignor’s property for the sole purpose of making Consignment Sales in the
ordinary course of Consignee’s business.
 
2

--------------------------------------------------------------------------------


  (iii) Consignee covenants not to assign, sell, mortgage, lease, transfer,
pledge, grant a security interest in or lien upon, encumber or otherwise dispose
of or abandon, or suffer or permit any of the same to occur with respect to any
part or all of the Consigned Merchandise, without prior written consent of
Consignor, except for Consignment Sales in the ordinary course of Consignee’s
business.
 
     (b) Consignee will continue to engage in Consignment Sales in the ordinary
course of Consignee’s business. Upon removal of any Consigned Merchandise by or
on behalf of Consignee from a Consignee Location (as hereinafter defined) in
anticipation of a Consignment Sale, title to the Consigned Merchandise will pass
from Consignor to Consignee subject to the occurrence of a Consignment Sale in
the ordinary course of Consignee’s business. All proceeds of Consignment Sales
shall be the sole property of Consignor subject to payments as provided in
paragraph 8 below.
 
     (c) Consignor may execute and file all such instruments, including Uniform
Commercial Code financing statements, as may be necessary to confirm and to
disclose Consignor’s title to the Consigned Merchandise. Consignee will cause
each lender, if any, that has a security interest in any of Consignee’s
inventory or equipment to provide to Consignor written confirmation that such
lender has been informed of Consignor’s ownership of the Consigned Merchandise.
 
     3. Location of Consigned Merchandise. All Consigned Merchandise will be
held by Consignee at the locations set forth on Schedule B hereto (the
“Consignee Locations”). Until such time as an article of Consigned Merchandise
is sold in a Consignment Sale, Consignee will have no right to remove Consigned
Merchandise from any Consignee Location without Consignor’s written consent
unless reasonably in the ordinary course of Consignee’s business. Consignee will
provide prompt written notice to Consignor if Consignee intends to add or
discontinue the use of any Consignee Location. Consignee will store, maintain,
inspect and otherwise manage the Consigned Merchandise consistent with the
ordinary course of Consignee’s business as heretofore conducted.
 
     4. Acquisition and Maintenance of Inventory. As of the date hereof,
Consignee has placed an order with Consignor, to manufacture and deliver prior
to December, 2008 the quantities of Consigned Product as set forth in Schedule C
hereto (the “Ordered Inventory”). Consignee shall not cancel or modify its
purchase order for the Ordered Inventory without the written consent of
Consignor. Consignee shall use commercially reasonable efforts at all times
during the Repurchase Period to maintain, in Consignee’s reasonable business
judgment, a sufficient supply of each dose and package size of the finished
products included in the Consigned Merchandise; provided, that with respect to
the Ordered Inventory, Consignee’s obligation to use commercially reasonable
efforts to maintain such finished products shall begin upon receipt of the
Ordered Inventory. Consignee shall pay all costs incurred to replenish the
Consigned Merchandise pursuant to this Section 4.
 
     5. Risk of Loss and Insurance. Consignee will bear all risk of loss or
damage to Consigned Merchandise and will maintain (i) all-risk property
insurance for the full replacement value on all Consigned Merchandise and
(ii) general liability insurance under customary pharmaceutical industry forms
and endorsements, providing product liability and contractual liability
coverage, with per occurrence limits of not less than $1,000,000, which limits
may be achieved through a combination of underlying and excess policies. The
insurance policies described in the preceding sentence shall be endorsed to
(A) name Consignor as an additional insured and loss payee, as applicable and
(B) be primary and non-contributory to any insurance otherwise available to
Consignor. Consignee will cause the insurer to provide Consignor with a
certificate of insurance evidencing the existence of such insurance, including
its primary and non-contributory nature, upon the execution of this Agreement
and at such times as Consignor may request thereafter. Such certificate of
insurance shall provide that the insurer will notify Consignor not less than
thirty (30) days prior to any expiration, non-renewal, cancellation, reduction
in limits or exhaustion of limits of such insurance. Consignee will be
responsible for any deductible or self-insured amounts under any such insurance.
 
3

--------------------------------------------------------------------------------


     6. Terms of Consignment Sales. Subject to the terms hereof, all Consignment
Sales shall be made in the ordinary course of Consignee’s business.
 
     7. Product Warranties. CONSIGNEE HEREBY ACCEPTS ALL CONSIGNED MERCHANDISE
ON AN “AS IS” BASIS WITHOUT WARRANTIES OF ANY SORT, INCLUDING EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Consignee
shall be responsible for all products warranties made in connection with
Consignment Sales and shall indemnify and hold harmless Consignor from and
against all warranty claims of any sort arising out of Consignment Sales, other
than claims arising out of Consignor’s gross negligence or willful misconduct.
 
     8. Consignment Payment. In consideration of the Consignment of Consigned
Merchandise pursuant to this Agreement, Consignee shall pay Consignor payments
(each such payment a “Consignment Payment”) as follows:  
 
     (a) Payment Amount. The Consignment Payment shall be equal to TEN percent
(10%) of Consignee’s Net Sales of Consigned Merchandise, plus such additional
amount, if any, as may be necessary for Consignee to pay the Minimum Consignment
Payment.
 
     (b) Quarterly Payment. Fifteen (15) days prior to the end of each calendar
quarter any part of which is during the Term, Consignee shall deliver to
Consignor (i) a written statement showing all Net Sales during such calendar
quarter and (ii) the Consignment Payment due upon such Net Sales. All payments
shall be made by wire transfer of immediately available funds to an account
designated by Consignor at least two (2) Business Days in advance.
   
     9. Access by Consignor.
 
     (a) Inspection. Consignee will permit Consignor, its officers, agents and
accountants access to Consignee’s facilities and Consignee Locations during
customary business hours for the purpose of inspecting and otherwise examining
the Consigned Merchandise and auditing the books and records of Consignee to the
extent such books and records reflect sales of Consigned Merchandise. Consignor
will give Consignee not less than three (3) Business Days’ prior notice, which
notice may be given orally, electronically, in writing or by any other
reasonable and verifiable means of communication, prior to inspection. Consignor
will conduct any such inspection or audit in a manner that does not unreasonably
interfere with the ordinary conduct of Consignee’s business and will permit
Consignee to observe any inspection of the Consigned Merchandise conducted by
Consignor.
 
     (b) Audit. Upon not less than seven (7) days written notice, Consignor
shall have the right to audit the books and records of Consignee relating to
sales of Consigned Merchandise for the purpose of determining the correctness of
Consignee’s computation and payment of the Consignment Payment. Such audit may
not be conducted more than once in any six-month period and shall be conducted
during normal business hours. Consignor may engage an accounting firm at its
cost to perform or assist in such audit. Consignee shall provide Consignor, its
officers, agents and accountants with access to all pertinent books and records
and shall reasonably cooperate with Consignor’s efforts to conduct such audits.
 
 
4

--------------------------------------------------------------------------------


     10. Termination.
 
     (a) Consignor may terminate this Agreement by written notice to Consignee
upon any breach by Consignee of any material provision of this Agreement that is
not cured within thirty (30) days after Consignor’s giving Consignee written
notice thereof.
 
     (b) Consignee may terminate this Agreement by written notice to Consignor
upon any breach by Consignor of any material provision of this Agreement that is
not cured within thirty (30) days after Consignee’s giving Consignor written
notice thereof.
 
     (iii) Upon termination of this Agreement pursuant to this Section 10(b),
all amounts due and payable by Consignee shall immediately become due and
payable without further notice or demand.
 
     (c) Termination for Non-Payment of Consignment Payment: Without otherwise
limiting Section 10, Consignor shall have the right to terminate the Agreement
if Consignee shall (i) fail to pay any part of the Consignment Payment when due
and shall fail to cure such non-payment within fifteen (15) days after receiving
written notice, unless the amount required to be paid is the subject of a good
faith dispute between the Parties and undisputed amounts, as of the last due
date prior to notice being given, have been paid.
 
     (d) Return of Consigned Merchandise. Upon the termination of this
Agreement, Consignee shall (i) (A) at Consignee’s expense immediately deliver
all Consigned Merchandise to a location reasonably designated by Consignor or
(B) make all Consigned Merchandise immediately available for pick-up by
Consignor, and (ii) provide Consignor with all information possessed by
Consignee regarding (A) the quantity of each dosage and package size of finished
product in the Consigned Merchandise, (B) the status of outstanding purchase
orders for Consigned Merchandise from customers of Consignee, (C) the status of
the Ordered Inventory (if not then delivered) and all outstanding purchase
orders for the manufacture of Consigned Merchandise, (D) the obligations of
Consignee with regard to accepting returns of Consigned Merchandise and (E) the
obligations of Consignee with regard to rebates and chargebacks from all sources
with regard to Consigned Merchandise previously sold by Consignee.  
 
     (e) No Release of Obligations. Termination of this Agreement shall not
release either party hereto from any obligation incurred prior to the date of
termination or arising out of termination. The remedies expressly set forth
herein are in addition to any other remedies that may otherwise be available to
Consignor under this Agreement, the Uniform Commercial Code or other applicable
law and do not serve to waive or modify Consignor’s rights with respect thereto.
 
     11. Amendment; Waiver. This Agreement, including the Schedules hereto, may
be amended, modified or supplemented only by an agreement in writing signed by
the Parties. No course of dealing between the Parties or failure by a Party to
exercise any right or remedy hereunder shall constitute an amendment to this
Agreement or a waiver of any other right or remedy or the later exercise of any
right or remedy.
 
 
5

--------------------------------------------------------------------------------


     12. Force Majeure. No Party shall be responsible to any other Party for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereof if such delay or nonperformance is caused by
fire, flood, accident, act of God or of the government or any country or of any
state or local government, or of the public enemy of either, or by cause
unavoidable or beyond the control of such Party. In such event, the Party
affected will use reasonable commercial efforts to resume performance of its
obligations.
 
     13. Headings. The headings of Articles and Sections of this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement in any way. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.
 
     14. Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be (i) delivered by hand, (ii) sent by
facsimile transmission or (iii) sent by a nationally recognized overnight
delivery service, charges prepaid, to the address set forth below (or such other
address for a Party as shall be specified by like notice):

             
If to the Consignor:
           
TO BRIDGELANDS:
       
Suites 1601-1603
       
Kinwick Center, 32 Hollywood Road,
       
Central Hong Kong
             
Copy to:
 
Stoecklein Law Group
       
402 West Broadway, Suite 690
       
San Diego, California 92101
       
Attention: Donald J. Stoecklein
       
Facsimile: (619) 704-1325
             
If to the Consignee:
           
TO PARCO:
       
Suite 909
       
Everlasting Plaza
       
39 Anding Road
Chaoyang District, Beijing 1000029, PRC
Attn: CEO

 
     Each such notice or other communication shall be deemed to have been duly
given and to be effective if (A) delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day, (B) sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation or (C) sent by a nationally recognized
overnight delivery service, on the day of delivery by such service or, if not a
Business Day, on the first Business Day after delivery. Notices and other
communications sent via facsimile must be followed by notice delivered by hand
or by overnight delivery service as set forth herein within five (5) Business
Days.
 
6

--------------------------------------------------------------------------------


     15. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. This Agreement may not be assigned by
Consignee without the prior written consent of Consignor, which consent
Consignor may withhold or grant in its sole discretion. This Agreement and its
provisions are for the sole benefit of the parties to this Agreement and their
successors and permitted assigns and shall not give any other Person any legal
or equitable right, remedy or claim.
 
     16. Governing Law; Venue. The execution, interpretation and performance of
this Agreement, and any disputes with respect to the transactions contemplated
by this Agreement, including any fraud claims, shall be governed by the internal
laws and judicial decisions of the State of Nevada, without regard to principles
of conflicts of laws.
 
     17. Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either Party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.
 
     18. Construction. Each Party acknowledges that it and its attorneys have
been given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.
 
     19. Related Agreement. This Agreement, including the Related Agreements,
appendices, schedules and exhibits thereto, are intended to be construed as
parts of a group of related transactions and shall be construed accordingly.
 
     20. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed on
signature pages exchanged by facsimile, in which event each Party shall promptly
deliver to the others such number of original executed copies as the other Party
may reasonably request.
 
     21. No Joint Venture. The relationship between the Parties hereto is that
of independent contractors. Such Parties are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no
relationship other than as independent contracting parties. Neither Party shall
have the power to bind or to obligate the other in any manner.
 


 
7

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Inventory
Consignment Agreement to be executed by their duly authorized representatives as
of the date first set forth above.

                               
CONSIGNOR:
                     
BRIDGELANDS TRADING LTD.
                     
By:
  /s/ Geraldine Duo                                                  
Name:
  Geraldine Duo for and on behalf of              Grampian Managers Limited     
   
Title:
 
President
                     
CONSIGNEE:
                     
PARCO SIN-CAN SCIENCE TECHNOLOGY INC.
                     
By:
  /s/ Hao Zhang                                                          
Name:
  Hao Zhang         
Title:
 
President and Chief Executive Officer
   

 


 
8

--------------------------------------------------------------------------------




 
 
SCHUDULE A
 
MERCHANDISE
 
Products:
 
Products included to be agreed between the parties from time to time.
 
Initial orders world consists of the following:
 
Various pharmaceutical products including but not limited to Multi-Flavored
Gumdrops, Swirl Gummy Bears, Multi-Flavored gummy Bears, Orange Gumdrops,

 

 
9

--------------------------------------------------------------------------------

 


 
SCHEDULE B
 
LOCATION

 
Unless otherwise agreed to in writing, the location shall mean Greater China
which shall include Hong Kong, Taiwan and South Korea. Consigned goods shall be
held at a secure or otherwise bonded facility when in transit.

 

 
10

--------------------------------------------------------------------------------

 

 
SCHEDULE C
 
INVENTORY
 
 
Inventory quantities to be agreed between the parties from time to time.
Initially, no orders will be shipped that contains quantities of less than a
full 20-foot standard shipping container.  Inventory held at Location shall be
held in a secure storage facility and under environmental conditions consistent
with recommendations.
 



 
11

--------------------------------------------------------------------------------

 
